835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon Ellis THORNTON, Plaintiff-Appellant,v.Arthur TATE, Jr., Defendant-Appellee.
No. 87-3545.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Cincinnati, Ohio jury convicted the petitioner of murder.  He received a sentence running from fifteen years to life imprisonment.  He unsuccessfully pursued a direct appeal and post-conviction relief proceedings in the state courts.


3
The habeas petition raised ten issues.  The district court held that many of these issues were barred by the petitioner's inability to show cause and prejudice for his failure to raise the issues in his direct appeal to the state appellate court.  The district court also addressed the burden of proof, sufficiency of the evidence, ineffective assistance of counsel, and parole revocation issues and found them to be without merit.  We agree with the conclusions of the district court for the reasons stated in its decision.  We also hold that the petitioner's issues concerning the respondent's supplemental return of writ and the respondent's visit to the petitioner at the prison are without merit.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.